DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II (claims 15-27) in the reply filed on 07/05/2022 is acknowledged.
Concerning the species election requirement: Applicant elects:
For Group E, directed to target gene of second primer pair and probe(s): Applicant elects: 
choice 4: spike gene (claims 19, 22 and 25) without traverse.

For Group F, directed to sequence(s) of second primer pair: Applicant elects: SEQ ID NO: 140 (forward primer) and SEQ ID NO: 16 (Cy3-labeled reverse primer) (claims 15-17, 19 and 22), without traverse.

For Group G, directed to one microarray nucleic acid probe SEQ ID NO or a single set of SEQ ID NOS from claim 25: Applicant elects the probe set of SEQ ID NOS: 50, 52-54, 56-57, 174-177, 179-184, and 252-257, without traverse, to read on claims 15-18 and 24-25. Applicant submits that these nucleic acid probes will hybridize with amplicon S:6 (Table 27) generated via the primer pair of SEQ ID NOS: 140 and 16 (Table 28A)

Claims 1-14, 23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Status of the Claims
Claims 1-27 are pending. Claims 15-22, 24-25 and 27 are currently under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-22, 24-25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 17/332,837 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are each directed to methods for detecting clade variants in a Coronavirus disease 2019 virus (COVID-19) in a sample comprising the steps of:
obtaining the sample;
harvesting viruses from the sample;
isolating total RNA from the harvested viruses;
performing a combined reverse transcription and asymmetric PCR amplification reaction on the total RNA using at least one fluorescent labeled primer pair comprising an unlabeled primer and a fluorescently labeled primer, selective for a target sequence in all COVID-19 viruses to generate at least one fluorescent labeled COVID-19 virus amplicon;
hybridizing the fluorescent labeled COVID-19 virus amplicons to a plurality of nucleic acid probes, each having a sequence corresponding to a sequence determinant that discriminates among the clade variants of the COVID-19 virus, said nucleic acid probes attached to a solid microarray support;
washing the microarray at least once; and 
imaging the microarray to detect at least one fluorescent signal from the hybridized fluorescent labeled COVID-19 virus amplicons.

The instant methods differ from the claims of copending Application No. 17/332,837 because the instant methods additionally recite in claim 15, a final step of generating an intensity distribution profile from said at least one fluorescent signal that is unique to one of the clade variants, thereby detecting the clade variant of the COVID-19 virus in the sample.
The claims of copending Application No. 17/332,837 are not patentably distinct from the instant claims as the step of imaging of the microarray and detecting one or more fluorescent signal of the fluorescently labeled amplicon and detecting the clade variants of covid-19 involve the analysis of an intensity distribution profile of the microarray so as to distinguish each clade variant, which are each distinguishable from others.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Further, claim 18 of the instant application is patentably indistinct from claim 14 of Application No. 17/332,837. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 15-22, 24-25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9-14, 16-22 of copending Application No. 17/677,600 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are each directed to methods for detecting clade variants in a Coronavirus disease 2019 virus (COVID-19) in a sample comprising the steps of:
obtaining the sample;
harvesting viruses from the sample;
isolating total RNA from the harvested viruses;
performing a combined reverse transcription and asymmetric PCR amplification reaction on the total RNA;
hybridizing the fluorescent labeled COVID-19 virus amplicons to a plurality of nucleic acid probes, each having a sequence corresponding to a sequence determinant that discriminates among the clade variants of the COVID-19 virus, said nucleic acid probes attached to a solid microarray support;
washing the microarray at least once; and 
imaging the microarray to detect at least one fluorescent signal from the hybridized fluorescent labeled COVID-19 virus amplicons.
The methods of copending Application No. 17/677,600 differ from the instant methods by requiring a plurality of fluorescently labeled primer pairs for the combined RT-asymmetric PCR amplification step while the instant methods requires one or more fluorescently labeled primer pairs. 
The methods of copending Application No. 17/677,600 also differ from the instant methods by plurality of universal, wild type and mutant nucleic acid probes for the hybridizing step while the instant methods require a plurality of nucleic acid probes.
Finally, in contrast to the instant methods, the methods of copending Application No. 17/677,600 do not recite a step of generating an intensity distribution profile from said at least one fluorescent signal that is unique to one of the clade variants, thereby detecting the clade variant of the COVID-19 virus in the sample. However, since a plurality of fluorescently labeled amplicons are generated by the single assay RT-asymmetric PCR reaction, and since claim 4 of copending Application No. 17/677,600 requires  analysis of the relative size of the fluorescent signal unique to mutant vs. wildtype and production of an hybridization pattern and identifying known variants of concern or variants of interest, the claims of copending Application No. 17/677,600 contemplates generating an intensity distribution profile from said at least one fluorescent signal that is unique to one of the clade variants, thereby detecting the clade variant of the COVID-19 virus in the sample.
The noted claims of copending Application No. 17/677,600 are construed as being directed to a specific version of the instant claims. Therefore, the noted claims copending Application No. 17/677,600 anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 13, 2022